PER CURIAM.
On appeal, Micic, the plaintiff below, contends that the trial court erred in denying her motion to continue trial where her lead counsel had to withdraw three months prior to the scheduled trial date because of physical health issues. We affirm.
A motion for continuance is addressed to the sound discretion of the trial court and, absent abuse of that discretion, the court’s decision will not be reversed on appeal. Onett v. Ahola, 780 So.2d 979 (Fla. 5th DCA 2001). In denying Micic’s motion for continuance, the trial court could properly consider that (1) plaintiffs other attorney had been counsel of record for the entire case, (2) the case had been pending for over four years prior to being noticed for trial by the defendants, (3) the trial court had previously been required to order the plaintiff, on two separate occasions, to make her expert witnesses available for deposition, and (4) the parties had been given nine months notice of the trial date.
AFFIRMED.
PALMER, C.J., PLEUS and EVANDER, JJ., concur.